DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wilson et al. (US Pub. 2011/0013272 A1).
Regarding claims 5, 6 and 8, Wilson discloses a vehicle with a high efficiency solar control system where the automobile has a painted surface (reflection control layer on the front surface) and a film is mounted on its exterior side, specifically the roof (top surface), where the film reflects solar radiation in the near and mid infrared ranges as well as in the visible ranges to some extent (abstract, [0012], [0035] and Fig. 3). The film mounted on the roof will reflect more infrared radiation than the painted surface of the car (different average reflectance between the front and side surface and the top surface with the film) ([0036]). Given the solar control system in Wilson reflects some amount of visible light and is placed on the painted surface ([0035]), more visible light would be expected to be reflected by the top surface than the front surface where there is not an additional layer which reflects visible light. 
Wilson does not specifically disclose the average reflectance of the painted front surface of the vehicle being 4% or higher in the wavelength range of 0.75 to 100 microns. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Wilson discloses a painted surface which is the same surface as disclosed (see instant Specification, [0071] and Wilson, abstract). Thus, the painted surface in Wilson would be expected to have the average reflectance as claimed. Further, the instant Specification discloses that a black painted car which would be the most absorbing paint color is suitable as a paint (see instant Specification, Fig. 4 and [0028]) so that even the most absorbing color would be expected to reflect some amount infrared radiation, i.e. about 4% or more.
Regarding claim 7, Wilson discloses the film having 70% or more transmission in the visible wavelength (30% or less reflection), 80% or more reflection in near and mid infrared range, and some portion of reflection in the far infrared range ([0036]). Although Wilson does not disclose the average reflection for 0.3 to 100 microns, it would be expected to be at least 4% given the very high reflection values in the near and mid infrared ranges, the greater than 4% value in the visible light range and because there is expected to be at least some reflection in the far infrared range.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Wrapping the roof in white vinyl for heat rejection” (hereafter “Forum Post”).
The Forum Post discloses wrapping the roof of a black and grey car with white vinyl to have a reflective surface which reduces heat absorption (page 1). A black or grey car would be expected to have an average reflectance of 4% or more in the wavelength range of 0.75 to 100 microns (see instant Specification, Fig. 4 and [0028] which discloses that a black painted car which would be the most absorbing paint color is suitable as a paint, so that even the most absorbing color would be expected to reflect some amount infrared radiation, i.e. about 4% or more). Further, a white color on the roof would be expected to reflect more visible light (see instant Specification, [0028] which discloses that white paint reflects more than black paint) and would be expected to have a reflectance of 4% or more in the wavelength range of 0.3 to 100 microns given the disclosure in the instant Specification that a white color as a suitable embodiment for a reflection control layer (instant Specification, [0028]). 
Regarding claim 8, a white vinyl top surface which is a different color from the rest of the car will also be expected to have a different reflectance than a side surface of the car given the difference in colors (black or grey side surface versus a white top surface).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Remillard et al. (US Pub. 2008/0107841 A1).
Regarding claims 5 and 6, Remillard discloses a vehicle with a painted exterior surface that may include a reflective clear coat composition (abstract). The clear coat may be on an exterior painted part, for example the roof and doors ([0029]) and it is known that painting the car white or silver will reflect a significant amount of visible and NIR portion of the solar spectrum ([0011]). The clear coat on the doors and roof will have greater (different) average reflectance in the NIR and visible region than the front surface that does not have the clear coat (see [0039] where the coating does increase reflectivity in the visible region by as much as 29%). 
Remillard does not specifically disclose the amount of reflection for the painted car. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Remillard discloses a painted surface which is the same surface as disclosed (see instant Specification, [0071] and Wilson, [0029]). Thus, the painted surface in Wilson would be expected to have the average reflectance as claimed. Further, the instant Specification discloses that a black painted car which would be the most absorbing paint color is suitable as a paint (see instant Specification, Fig. 4 and [0028]) so that even the most absorbing color would be expected to reflect some amount infrared radiation, i.e. about 4% or more. 
In the alternative, Remillard teaches that white and silver car reflect more radiation even before adding a clear coat. It would have been obvious to one of ordinary skill in the art that the vehicle may be painted white or silver as a design choice which would result in the painted car without the clear coat (i.e. the front surface) to have an average reflectance in the claimed range. 
Regarding claim 7, Remillard discloses the clear coat on the roof having a visible reflectance of 0 to 29% and a near infrared reflectance of 25 to 99% ([0039]). Although Remillard does not disclose the average reflection for a wavelength of 0.3 to 100 microns, it would be expected to be at least 4% given the very high reflection values in the near infrared range (750 to 2500 nm, see [0027]).
Regarding claim 8, Remillard discloses the clear coat on the doors and roof so that the remainder of the car is uncoated. Given a car has a structure on the side surfaces beyond the doors (see Fig. 1) so that the side surface would have clear coated door and side structure which is not clear coated, the reflectivity of the roof and side surfaces of the vehicle would be expected to be different.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. 
Applicant argues neither Wilson nor Remillard disclose the average reflectance in the visible region of the first reflection control layer being smaller than the second reflection control layer. Applicant argues the applied references disclose that an increase in temperature for the vehicle is prevented by applying paint to the surface of the vehicle so that the entire surface of the vehicle and not a specific portion of the vehicle would be painted to increase the average reflectance of the entire vehicle. 
Examiner respectfully disagrees. Both references coat specific portions of the painted car having coatings which increase reflectance (Wilson, [0012] and Remillard, [0029]) without requiring the entire outer surface of the car to be coated. Further although the coatings in Wilson and Remillard focus more on increasing reflection in the infrared spectrum (Wilson, [0036] and Remillard, [0039]), both references disclose increased reflectance in the visible spectrum as well (Wilson, [0035] and Remillard, [0039]) so that the areas, specifically the roof of the vehicle will have increased reflectivity in both the visible and infrared spectrum as claimed. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783